Citation Nr: 1726096	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  13-24 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1. Whether new and material evidence has been received to reopen a claim for service connection for post-traumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD, anxiety, and major depressive disorder.   


REPRESENTATION

Texas Veterans Commission 

WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from August 1979 to August 1980.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  Jurisdiction of the case has been transferred to the VA RO in Houston, Texas.   

In July 2016, the Veteran testified before the undersigned Veterans Law Judge. A transcript of the hearing is of record.

The Board has recharacterized the Veteran's claims for service connection for PTSD, an anxiety disorder, and depression, as a claim for service connection for an acquired psychiatric disorder, claimed as PTSD, anxiety, and major depressive disorder.  See Clemons v Shinseki, 23 Vet App 1, 5-6, 8 (2009) (holding that the scope of a mental health disability claim includes any psychiatric disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  

The issue of entitlement to service connection for an acquired psychiatric disorder, to include anxiety, and major depressive disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1. In a October 2005 rating decision, the RO denied the Veteran's claim for service connection for PTSD.  The Veteran was notified of the decision and did not appeal or submit new and material evidence within the one-year period thereafter.

2. The evidence received since the October 2005 rating decision relates to an unestablished fact necessary to substantiate the claim for PTSD, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim for service connection for PTSD.  


CONCLUSIONS OF LAW

1. The October 2005 rating decision that denied service connection for a psychiatric disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016).

2. The evidence received since the October 2005 rating decision is new and material, and the claim for service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Once a decision becomes final, absent submission of new and material evidence, a claim may not thereafter be reopened or readjudicated by VA. 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Moreover, if it is determined that new and material evidence has been submitted, the claim must be reopened and considered on the merits.  See generally Elkins v. West, 12 Vet. App. 209 (1999).

In determining whether evidence is new and material, the credibility of the new evidence is, preliminarily, to be presumed.  If the additional evidence presents a reasonable possibility that the claim could be allowed, the claim is accordingly reopened and the ultimate credibility or weight that is accorded such evidence is ascertained as a question of fact. 38 C.F.R. § 3.156; Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In October 2005, the RO denied service connection for a PTSD, finding that the Veteran did not have a current diagnosis of PTSD.  The Veteran was provided notice of this decision and his appellate rights, but he did not appeal the decision or submit new and material evidence within one year of the decision.  Therefore, the decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103.

At the time of the October 2005 rating decision, the following evidence was of record: service treatment records; various VA treatment records dated in 2005; and lay statements from the Veteran. 

The evidence received after the October 2005 rating decision includes, among other things, an October 2016 private medical opinion that diagnosed the Veteran with PTSD, and alcohol use disorder and indicates that the Veteran's service may have exacerbated his PTSD.    

The Board finds that this evidence is both new and material to the claim.  See 38 C.F.R. § 3.156(a).  Specifically, the new evidence indicates that the Veteran may have PTSD.  Also, this new evidence relates to a previously unestablished fact.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of service connection for PTSD.  


ORDER

New and material evidence has been submitted, thus the claim for service connection for PTSD is reopened.  


REMAND

The Veteran contends that he has an acquired psychiatric disorder that is associated with his military service.  The record before the Board includes records that show treatment for various mental health conditions.  Moreover, the Veteran presented various lay statements regarding his mental health problems.   

To date, the Veteran has not been afforded a VA examination to determine the nature and likely etiology of any mental health issues.  An examination or medical opinion is warranted when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service or a service-connected disability; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Based on the record before the Board, the Board finds that, on remand, the Veteran should be provided a VA examination in connection with his claim.    

The Board notes that the regulations were recently revised to incorporate the Fifth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders.  However, these provisions only apply to cases received by or pending before the AOJ on or after August 4, 2014.  The change does not apply to cases certified to the Board prior to that date.  In this case, the Veteran's claim was certified to the Board in July 2014.  Therefore, the regulations pertaining to the DSM-IV are applicable.

Accordingly, the case is REMANDED for the following action:


1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his psychiatric disorder(s).  After obtaining this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. The AOJ should also obtain any outstanding VA treatment records.

2. After completing the foregoing development, the Veteran should be afforded a VA examination with an appropriate psychologist or psychiatrist to determine the nature and etiology of any current acquired psychiatric disorder that may be present.  The examiner must elicit from the Veteran a history of his psychiatric symptoms, to include whether he experienced any symptoms during service.  The examiner must review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements, and it should be confirmed that such records were available for review.  The examiner should use the DSM-IV criteria in evaluating the Veteran.  

The examiner must identify all current psychiatric disorders.  If any previously diagnosed disorder is no longer present, the examiner must provide an explanation. Specifically, the examiner must address the Veteran's June 2001 diagnosis of depressive disorder, and a borderline personality disorder; July 2006 diagnosis of depression; June 2009 diagnosis of PTSD, and a mood disorder; February 2011 treatment for anxiety; and October 2016 diagnosis of PTSD, and alcohol use disorder.  

With respect to PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors and instruct the examiner that only these events and any stressors related to fear of hostile military or terrorist activity may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD under the DSM-IV criteria have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should comment on the link between the current symptoms and any verified in-service stressor and the fear of hostile military or terrorist activity.

For each diagnosed psychiatric disorder other than PTSD, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that that any currently diagnosed psychiatric disorder was caused or aggravated by the Veteran's period of active service, or whether it at least as likely as not, had its onset during service. 

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation. 
(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3. In the event that the Veteran does not report for the scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address and to his representative. It should also be indicated whether any notice sent was returned as undeliverable.

4. After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


